Title: William Wertenbaker to James Madison, 22 December 1826
From: Wertenbaker, William
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    University of Virginia
                                
                                Decem. 22d. 1826
                            
                        
                        I am directed by the Faculty to enclose to you a copy of their proceedings lately had, upon information given
                            them by the Proctor that some of the Hotel keepers have been in the habit of playing at games of chance with the Students
                            of the University, and also send you all the evidence which they have collected upon the subject—I am with profound
                            Respect Your obt Humbe. Servt
                        
                            
                                Wm. Wertenbaker
                            
                                                
                            
                            
                        Secretary to the Faculty—
                    